        Case:
       Case   21-80008, 04/15/2021,
            4:17-cv-06252-YGR       ID: 12075566,
                                Document          DktEntry:
                                           145 Filed        4, Page
                                                     04/15/21   Page1 1ofof1 1




                    UNITED STATES COURT OF APPEALS                        FILED
                           FOR THE NINTH CIRCUIT                           APR 15 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
JEFF YOUNG, individually and on behalf          No.    21-80008
of all others similarly situated,
                                                D.C. No. 4:17-cv-06252-YGR
                Plaintiff-Petitioner,           Northern District of California,
                                                Oakland
 v.
                                                ORDER
CREE, INC.,

                Defendant-Respondent.

Before: CLIFTON and BRESS, Circuit Judges.

      The court, in its discretion, denies the petition for permission to appeal the

district court’s January 28, 2021 order denying class action certification. See Fed.

R. Civ. P. 23(f); Chamberlan v. Ford Motor Co., 402 F.3d 952 (9th Cir. 2005).




SC/MOATT
